Title: To George Washington from Maj. Gen. William Heath, 28 October 1779
From: Heath, William
To: Washington, George


        Letter not found: from Maj. Gen. William Heath, 28 Oct. 1779. GW’s secretary Robert Hanson Harrison wrote Heath on this date, 7:00 P.M.: “His Excellency has received Your favor of this date and thanks You for the Intelligence. Whether the fleet seen in the Sound standing to the Westward, has the Rhode Island Garrison on board or not, remains to be determined; the General as yet has received no other information upon the subject.
        “His Excellency requests you will push on the Works at Verplanks & Stony points as fast as You conveniently can. In a few days from what Governor Clinton has told him—he has hopes that L. Colo. pawling with three Hundred Troops of the State will be at the latter” (MHi: Heath Papers). For the remainder of Harrison’s letter to Heath, see GW to Silvanus Seely, 29 Oct., n.1.
      